DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment has been entered and considered for this Office Action.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities. Appropriate correction is required.
Claims 12 recites “the stiffness” in line 1 of the claim, but this should be corrected to read as --a stiffness--.
Claim 12 ends with a semicolon. This should be corrected to a period.
Claim 14 recites the term “the operator” but should be corrected to read as --an operator--.
Claim 14 recites the term “the verification” but should be corrected to read as --a verification--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the term “transient elastography” but it is unclear what this exactly means; i.e., it is unclear what the essential elements of transient elastography are (i.e., the elements that make it transient elastography as opposed to something else). Otherwise, it is unclear what elements would disqualify elastography (which would have otherwise read on transient elastography) from reading on transient elastography. This does not appear to be a term that is conventionally recognized in the art; and the evidence of record is conflicting at best. For example, page 5 of the Specification recites in part:
“The probe according to the invention is a transient elastography probe. This means that it is adapted to both applying a transient shear wave to the tissue to detect and analyze the propagation of the shear wave by sending ultrasound short pulses at high repetition rate.”

Further, page 14 of the Specification recites in part:
“In a typical transient elastography application, the low frequency pulse applied to the patient's body has a sinusoidal shape, with a central frequency comprised between 1 Hz and 5000 Hz, a peak-to-peak amplitude comprised between 10 μm and 20 mm and a duration comprised between 100 μs and 20 s. The repetition rate for the ultrasound pulses is comprised between 100 Hz and 100000 Hz.”

Further, page 3 of the Specification recites in part:
“Another solution described in the prior art is described in the document "Probe Oscillation Shear Elastography (PROSE): A high Frame-Rate Method for Two-dimensional ultrasound shear wave elastography" by D. Mellema et al. (published in IEEE Transaction on medical imaging, Vol. 35, No 9, September 2016). In this case a probe for continuous wave elastography is described. This solution is not adapted for the application of a transient shear pulse to the tissue but only for continuous wave shear wave oscillation. Moreover the described elastography probe is formed by two separate components, which is a severe drawback for the in-vivo applications. For example the described probe is difficult to manipulate due to the presence of several parts.”

Page 2104 of Mellema recites in part:
“Thus, the PRT for this study was 3.3, 2.9 and 1.7 ms for vibrations frequencies of 300, 350, and 400 Hz, respectively. This upper limit of frame rate may be higher than what is clinically necessary. This high frame rate capacity can be used to improve image signal-to-noise ratio by multi-frame averaging. Currently, the LFE processing is the limiting factor for real-time display. The current MATLAB (MathWorks Inc., Natick, MA) implementation of the LFE was able to process a single frame in less than 170 ms (2.90 GHz, Intel i5 processor, 8.00 GB RAM). However, it is expected that an optimized implementation in with a GPU will reduce the processing time by over an order of magnitude. As such, it is expected that PROSE will be able to achieve a real-time frame-rate greater than 10 Hz, and this will increase as computational technology improves. Such a frame rate will be helpful for elasticity imaging of lesions that are difficult to visualize in B-mode imaging (such as myofascial trigger points), where real-time B-mode imaging cannot be easily used to locate the lesion for elasticity imaging.”

Page 2105 of Mellema recites in part:
“Most other methods utilize time-of-flight or phase-based reconstructions, which makes them vulnerable to motion artifacts as it's necessary to track motion through multiple frames. In contrast, PROSE utilizes a single frame of shear wave motion for LFE reconstruction, allowing for full FOV estimations to be acquired in a very short duration (0.25–0.33 ms), thus substantially reducing the window for motion artifacts.”

On the one hand, the Specification seems to define transient elastography based on the timing or time scale of the vibrations/shear wave and/or the elastography in general, which appears to be consistent with the plain/ordinary meaning of the term “transient” (i.e., lasting only for a short time; impermanent). 

Although the Specification points to the fact that the vibration/shear wave is “continuous” in Mellema, this is a relative term in that what constitutes something being “continuous” is relative to the time scale of the context of the usage of such term. On the time scale of milliseconds or shorter, a vibration/shear wave duration of handful of seconds or longer is arguably “continuous”; however, Applicant’s own Specification seems to suggest that “transient” includes durations up to 20 seconds as discussed above.
In view of the conflicting evidence, the ordinarily skilled artisan would have been reasonably apprised of the metes and bounds of the claimed invention as it relates to the term “transient elastography” as recited in the claim.
In accordance with compact prosecution practice (see MPEP 2173.06) the term “transient elastography” is being construed for purposes of examination as meaning the time scale of the vibration/shear wave is less than 20 seconds. 

Regarding claim 1, there is insufficient antecedent basis for the term “the movement of the vibrator”. It is unclear whether this refers to the “movement of the probe casing” that is induced by the vibrator, or otherwise refers to movement of the vibrator itself.
see MPEP 2173.06) the term is being construed for the purposes of applying prior art as referring to a movement of the vibrator itself.

Regarding claim 5, there is a lack of antecedent basis for the term “the force sensor”. It is unclear what/which force sensor this refers to or whether this force sensor is even part of the claimed invention.
It seems as if Applicant meant to refer to the force sensor of claim 3 but the claim has been amended to no longer depend on claim 3.
In accordance with compact prosecution practice (see MPEP 2173.06), “the force sensor” is being construed for the purposes of examination as the force sensor of claim 3 (i.e., a force sensor which is fixed to the probe casing, the force sensor being arranged to measure the deformation of the probe casing due to the contact with a tissue to be analyzed), and further limited such that it comprises a housing adapted to receive and secure the first extremity of the probe tip.
To overcome this issue, the Office recommends amending the claim 5 to recite one of the following options:
Option 1: The probe according to claim [[2]]3, wherein the at least one ultrasound transducer is bound to the probe casing by means of a probe tip, said probe tip having a first extremity fixed to the probe casing and a second extremity fixed to the ultrasound transducer; and wherein the force sensor comprises a housing adapted to receive and secure the first extremity.
Option 2: The probe according to claim 2, further comprising a force sensor fixed to the probe casing, the force sensor being arranged to measure deformation of the probe casing due to contact if the at least one ultrasound transducer with tissue to be analyzed; and wherein the force sensor comprises a housing adapted to receive and secure the first extremity.
Option 3: The probe according to claim [[2]]1, wherein the at least one ultrasound transducer is bound to the probe casing by means of a probe tip, said probe tip having a first extremity fixed to the probe casing and a second extremity fixed to the ultrasound transducer; wherein the probe further comprises a force sensor fixed to the probe casing, the force sensor being arranged to measure deformation of the probe casing due to contact if the at least one ultrasound transducer with tissue to be analyzed; and wherein the force sensor comprises a housing adapted to receive and secure the first extremity.

Regarding claim 12, the “placing” step recites placing the probe of claim 1 “in order to keep the ultrasound transducer in contact with viscoelastic medium and/or with a patient’s body”. In this sense, the claim covers the following alternatives:
keeping the ultrasound transducer in contact with the viscoelastic medium, but not the patient;
keeping the ultrasound transducer in contact with the patient, but not the viscoelastic medium; or
keeping the ultrasound transducer in contact with both the viscoelastic medium and the patient
However, in the case of the first second option, it is unclear how shear wave can be generated in the viscoelastic medium and more generally how the stiffness of the viscoelastic medium can be measured, if the probe is not placed in contact with the 
Otherwise, if the patient is the viscoelastic medium, this would seem the solve the aforementioned indefiniteness; however the claim does not make this clear.
In accordance with compact prosecution practice (see MPEP 2173.06), the claim is being construed for the purposes of applying prior as follows: the viscoelastic medium and the patient are construed as being one and the same.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 depends on claim 1. The only limitation recited in claim 6 beyond the reference to claim 1 is that the position sensor is coupled to the probe casing. However, this limitation is already recited in claim 1 (see the sixth bullet point in claim 1). Therefore, claim 6 does not further limit the subject matter of the claim upon which it depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellema et al., “Probe Oscillation Shear Elastography (PROSE): A High Frame-Rate Method for Two-Dimensional Ultrasound Shear Wave Elastography” IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 35, NO. 9, SEPTEMBER 2016 (hereinafter “Mellema”).
Regarding claim 1, Mellema teaches a probe for transient elastography1 comprising:
a probe casing (annotated Fig. 1 below);
at least one ultrasound transducer (annotated Fig. 1 below) having a symmetry axis (annotated Fig. 1 below
a vibrator (voice coil, Fig. 1), said vibrator being located inside the probe casing (annotated Fig. 1 below),
wherein:
the vibrator is arranged to induce a movement of the probe casing along a predefined axis (annotated Fig. 1 below), the predefined axis being the symmetry axis (annotated Fig. 1 below) of the ultrasound transducer (“[t]o accomplish this, a standard ultrasound transducer was mounted co-axially with a custom made voice-coil actuator system, allowing the transducer to vibrate in the axial direction”, page 2099; induced movement in the probe casing is implied since the ultrasound transducer is mounted to the voice coil via the housing as shown in Fig. 1 and the voice coil transmits movement to the ultrasound transducer via the probe casing);
the at least one ultrasound transducer is bound to the probe casing with no motion of the at least one ultrasound transducer with respect to the probe casing (the ultrasound transducer is fixed to the probe casing via the fixture illustrated in Fig. 1);
the probe comprises a position sensor (accelerometer) coupled2 (via the transducer and the fixture) to the probe casing, the position sensor being arranged to measure a displacement of the probe (“Thus, it is possible to acquire two symmetrically sampled shear wave images per cycle, one at the maximum and one at the minimum of the transducer position. To accomplish the desired detection timing, a miniature accelerometer (ADXL335, Analog Devices, Norwood, MA) was mounted on the transducer. Ultrasound detection timing was adjusted such that the detection events occurred symmetrically around the maximum and minimum transducer displacement”, page 2100; this implies the accelerometer is used to measure the transducer displacement);
the displacement of the probe is used3 as a feedback signal in order to control the movement of the vibrator inside the probe casing and a shape of a low frequency pulse applied by the probe (the displacement of the probe, as a feedback signal, is capable of being used for the recited purpose of controlling the movement of the vibrator inside the probe casing and the shape of a low frequency pulse applied by the probe because the feedback signal has all the necessary information therein, which is the displacement of the probe). 
It is noted that if applicant desires to give more weight to the use of the displacement of the probe as a feedback signal for the recited purpose, the Office recommends amending the claim (to the extent that is supportable by the written description) to recite some sort of structural element (e.g., a controller or processor, etc.) that is configured to perform such control of the movement of the vibrator inside the probe casing and of the shape of a low frequency pulse applied by the probe, based on the measured displacement of the probe.

Regarding claim 2, Mellema teaches that the at least one ultrasound transducer is bound to the probe casing by means of a probe tip (the fixture as illustrated in the annotated Fig. 1 above), probe tip having a first extremity fixed4 to the probe casing and a second extremity fixed5 to the ultrasound transducer.

Regarding claim 6, the position sensor is coupled to the probe casing as discussed above regarding claim 1.

Regarding claim 10, Mellema further teaches that the vibrator comprising at least an electrodynamic actuator (voice coil as described above) comprising a part fixed to the probe casing (the portion of the voice coil fixed to the probe casing via the leaf spring) and a mobile part (implied from the voice coil system being used as a vibration system in the sense that it is understood that some portion of the voice coil system must vibrate).

Regarding claim 12, Mellema teaches a transient elastography method to measure the stiffness of a viscoelastic medium comprising:
placing the probe of claim 1 (see above regarding claim 1) in order to keep the ultrasound transducer in contact with the viscoelastic medium to analyze (“When the system is placed in contact with an object, the motion at the face of the transducer produces longitudinally polarized shear waves to propagate within the contacted medium”, page 2099; “To generate shear waves, the vibration system was manually held with a single hand such that the transducer was in continuous contact with the tested object.” Page 2099; Mellema considers viscoelastic mediums: “in situations where the material is viscoelastic”, page 2104; “Tissues are viscoelastic”, page 2104);
triggering the application of the low frequency pulse for generating a shear wave inside the viscoelastic medium (“When the system is placed in contact with an object, the motion at the face of the transducer produces longitudinally polarized shear waves to propagate within the contacted medium”, page 2099; “To generate shear waves, the vibration system was manually held with a single hand such that the transducer was in continuous contact with the tested object.” Page 2099;); and
emitting ultrasound shots inside the viscoelastic medium and recording the backscattered ultrasound signals (“acquiring the resulting shear wave motion using the same transducer under pulse-echo detection mode”, page 2099; “which can be observed using standard pulse-echo detection”, page 2099).

Regarding claim 13, Mellema further teaches:
analyzing the recorded backscattered ultrasound signals in order to determine a displacement of the viscoelastic medium subjected to the propagation of the shear wave (“Single frame shear wave motion was obtained using a symmetric sampling scheme”, page 2099; “The generated motion can be observed using a standard pulse-echo detection”, page 2099; “Coherent compounding plane wave imaging [28, [29] was used to detect the resulting motion (detection pulse center frequency 6.25 MHz)” page 2100; “the underlying motion can still be successfully recovered using standard motion calculation methods [31]” page 2100); and
based on the calculated displacement, determining at least one viscoelastic parameter of the viscoelastic medium to analyze (“the shear wave speed image was reconstructed using the Local Frequency Estimation (LFE) processing method” page 2099; “Particle velocity wave computed from the in-phase/quadrature (IQ) data of consecutive frames utilizing a one-dimensional autocorrelation method [32]”, page 2100; “LFE can be used to obtain a 2D shear wave speed image from a single frame of 2D shear wave data [24], [35], [36]”, page 2100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mellema in view of Shim et al., US 2014/0148699 A1 (hereinafter “Shim”).
Regarding claim 8, Mellema teaches the invention of claim 1; but does not teach that the at least one transducer is interchangeable.
Shim teaches at least one transducer (transducer 410 and 420, Fig. 4) that are interchangeable with respect to main body 408 of the probe (¶ [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mellema such that the at least one transducer is interchangeable, as taught by Shim; and the ordinarily skilled artisan would have been motivated to make this modification in order to be able .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mellema in view of Shung, “Diagnostic Ultrasound: Imaging and Blood Flow Measurements” 2nd edition, 2015 (hereinafter “Shung”).
Regarding claim 9, Mellema teaches the invention of claim 1 as discussed above, but does not teach that the at least one ultrasound transducer is a disk shape ultrasound transducer.
However, the disk shaped ultrasound transducer, such as a piston transducer, is well-known/conventional as discussed in Shung which is a textbook on ultrasound used in university level coursework (see chapter 3 discusses the disc shape ultrasound transducer in depth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mellema such that the at least one ultrasound transducer is a disk shape ultrasound transducer, as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve the symmetry of the transducer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mellema in view of Winberg et al., “Inertial Mass Actuators, Understanding and Tuning” Eleventh International Congress on Sound and Vibration 2004, pages 331-338 (hereinafter “Winberg”) and Miller et al., US 2013/0197298 A1 (hereinafter “Miller”).
Regarding claim 11, Mellema teaches the invention of claim 10 as discussed above, but does not teach that the mass of the mobile part of the vibrator is equal or greater than one fourth of a total mass of the probe. However, this appears to be a matter of routine optimization of the vibrator (e.g., resonance frequency thereof) through routine experimentation (e.g., adjusting the mass).
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05, II. Routine Optimization).
The ordinarily skilled artisan would have recognized that resonance frequency of a mechanical vibrator inversely proportional to the square root of the mass (see Winberg, equation 11). Therefore the resonance frequency can be increased or decreased by respectively decreasing or increasing the mass. In this sense, the mass is a result effective variable for optimizing the resonance frequency. The ordinarily skilled artisan would have recognized that optimizing the resonance frequency to match the frequency with which the vibrator operates (i.e., the frequency of the signal generator that generates the signal that drives the vibrator) is important with regards to efficiency of the vibrator.
Further, the ordinarily skilled artisan would have recognized that the mass also affects the amount of force that the inertial vibrator can generate due to Newton’s law of motion and conservation of momentum (see ¶ [0058] of Miller). For example: “In order to generate a large force, the momentum p=m*v of the inertial mass must be large” (¶ [0058] of Miller). In this sense, the mass (in combination with the velocity) is a result effective variable for optimizing the force of the vibrator
A mass of the moving part of the vibrator that happens to be greater than or equal to ¼ the total mass of the probe appears to be merely a workable range in the sense that there is no evidence of record that such a mass or ratio thereof is critical or yields anything other than expected results. Although Specification appears to disclose apparent advantages to a larger inertial mass of vibrator, this does not appear to be unexpected/critical in view of the teachings of Winberg and Miller as discussed above.
It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mellema such that the mass of the mobile part (i.e., the inertial mass of the vibrator) is equal or greater than one fourth of a total mass of the probe because this appears to be merely optimum or workable ranges that the ordinarily skilled artisan could have/would have obtained by routine experimentation for the purposes of optimizing the resonance frequency, efficiency, and force of the vibrator.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mellema in view of Osaka et al., US 2012/0123263 A1 (hereinafter “Osaka”).
Regarding claim 14, Mellema teaches the invention of claim 12 as discussed above. As discussed above, the application of the low frequency pulse is triggered/initiated (“Utilizing a trigger from the Verasonics system, a 300 Hz sinusoidal signal was applied to the probe vibration”, page 2101). However Mellema does not teach that this is trigger/initiated manually by an operator.
“the examiner manually operates the vibrator 3 attached to the ultrasonic probe 4, causes the object 5 to generate a shear wave by applying a low-frequency vibration, and generates a shear wave image as previously described” ¶ [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mellema such that the triggering of the application of the low frequency pulse is initiated by an operator, as taught by Osaka; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the operator with greater control over the vibrator opposed to some sort of forced automatic scheme.

Statutory Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 16/345,387 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
In view of the presence of multiple dependent claims in the reference application, the claims of the reference application will be referred to using the slash convention (provided in MPEP 608.01(n), I., F.).
Notwithstanding the preliminary amendment filed in the instant application, the scope of claims in the reference application, none-the-less, are the same as the scope of claims of the instant application because the extent of the preliminary amendment is merely to account for differences in form/style between typical WIPO/PCT claim drafting practice and typical US claim drafting practice.
Instant application claims
Corresponding claim of reference application

1
1
2
2
3
3/1
4
4/3/1
5
5/2/1
6
6/1
7
7/3/1
8
8/1
9
9/1
10
10/1
11
11/10/1

12/1
13
13/12/1
14
14/12/1



Examiner Remarks
Regarding claims 3-5 and 7: the prior art of record does not teach, within the context of transient elastography, the claimed probe further comprising a force sensor fixed to the probe casing, wherein the force sensor is arranged to measure the deformation of the probe casing due to contact with the tissue to be analyzed.
Sato, US 4,213,462 is cited as relevant to this limitation. Sato teaches a probe casing (16) that comprises a force sensor fixed thereto (see Fig. 6; elements 6, 17, 18, and 19 collectively cooperate to function as a force sensor, col. 7, lines 48-66). The force sensor comprises a housing (the portion of housing 16 that encloses elements 6, 17, and 18) adapted to receive a light sensor (element 14 collects light).
The force sensor is not arranged to measure the deformation of the probe casing due to contact with the tissue to be analyzed.

Salcudean et al., US 2005/0119568 A1 is also cited as relevant to this limitation. Salcudean et al. teach a force sensor (150, Fig. 2); however this force sensor is not described as being arranged to measure the deformation of the probe casing due to contact with the tissue to be analyzed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al., US 2016/0213350 A1
Baghani et al., US 2014/0330122 A1; see Fig. 10, ¶ [0050] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “transient elastography” is indefinite. For purposes of examination, the term is assumed to have a meaning (otherwise, if no assumptions are made then the prior art cannot be applied); see §112(b) rejection above. The probe can be considered to be “for transient elastography” in the sense that the probe could be used for transient elastography because the time scale of the vibration/shear wave and the elastography in general is less than 20 seconds
        
        2 It is noted that the claim does not require that position sensor be directly coupled to the probe casing and therefore does not preclude indirect coupling such as coupling via an intermediate element.
        3 This limitation is narratively recited and not tied to any structure in particular; i.e., the claim does not recite any structural element (let alone one that is part of the claimed probe) that is responsible for or  performs the claimed “use” of the displacement as a feedback signal for the recited purpose of controlling the movement of the vibrator inside the probe casing and the shape of a low frequency pulse applied by the probe. Therefore, this limitation is purely functional and has been construed as a recitation of intended use. Therefore this limitation is not given patentable weight beyond the capability of using the displacement of the probe as a feedback signal for the recited purpose.
        4 It is noted that the claim does not require that the first extremity be directly fixed to the probe casing and therefore does not preclude indirect fixing such as via an intermediate element such as another part of the probe tip.
        
        5 It is noted that the claim does not require that the second extremity be directly fixed to the ultrasound transducer and therefore does not preclude indirect fixing such as via an intermediate element such as another part of the probe tip.